EXHIBIT 10(I)


 


AMENDED AS OF

August 17, 2004

 

FAMILY DOLLAR STORES, INC.

 

1989 NON-QUALIFIED STOCK OPTION PLAN

 

1.  Purpose.  The purpose of the 1989 Non-Qualified Stock Option Plan (the
“Plan”) of Family Dollar Stores, Inc. is to encourage ownership of a stock
interest in Family Dollar Stores, Inc. by certain officers and other key
employees of the Company (as such term is defined below) as an added incentive
to remain in the employ of the Company and to increase their efforts on its
behalf, and in order for the Company to retain and attract persons of
competence, and to gain for the organization the advantages inherent in key
employees having a sense of proprietorship.

 

The term “subsidiary” as used herein, shall mean any business entity in which
Family Dollar Stores, Inc. owns or controls, directly or indirectly (through one
or more business entities), 50 percent or more of the voting, equity or other
ownership interest.  The term “Company”, as used herein, shall include Family
Dollar Stores, Inc. and any present or future subsidiary thereof.

 

2.  The Stock.  The shares of stock which may be issued and sold under the Plan
shall not, except as such number may be adjusted pursuant to Article 10 hereof,
exceed 7,374,010 shares of Common Stock of Family Dollar Stores, Inc. which may
be either authorized and unissued shares or issued shares reacquired by Family
Dollar Stores, Inc.  Any shares subjected to an option under the Plan which
terminates, is cancelled or expires for any reason unexercised as to such shares
may again be subjected to an option under the Plan notwithstanding the above
limitation.

 

3.  Eligibility.  Options shall be granted only to officers and other key
employees (including those who are also directors) who, at the time of the grant
of the option, (a) are employees of the Company and (b) are primarily
responsible for the management and growth of the Company or who otherwise
materially contribute to the conduct and direction of its business and affairs. 
A person eligible to receive an option under the Plan is hereinafter sometimes
referred to as an “employee” and a person to who an option is granted hereunder
is hereinafter sometimes referred to as an “optionee.”

 

4.  Grant of Options.  The Compensation Committee (the “Committee”) of the Board
of Directors of Family Dollar Stores, Inc. (the “Board”) shall determine the
employees who are to be granted options under the Plan, the number of shares
subject to each option and the consideration to the Company for the granting of
options under the Plan, as well as the conditions, if any, which it may deem
appropriate to insure that such consideration will be received by, or will
accrue to, the Company.  In the discretion of the Committee, such consideration
need not be the same but may vary for options granted under the Plan at the same
time or from time to time.

 

--------------------------------------------------------------------------------


 

The Committee may grant more than one option to an employee during the life of
the plan and such option may be in addition to, or in substitution for, an
option or options, previously granted.  The maximum aggregate number of shares
of Common Stock of Family Dollar Stores, Inc. subject to options which may be
granted under the Plan to any optionee during any twelve-month period is
450,000.  No options shall be granted under the Plan after November 30, 2008.

 

Each option granted pursuant to the Plan shall be evidenced by a written option
agreement between Family Dollar Stores, Inc. and the optionee which shall
contain such provisions, terms and conditions (which need not be the same for
all options) as the Committee shall in its discretion determine to be
appropriate and within the contemplation of the Plan.  Each option agreement
shall provide that the option granted thereby will not be treated as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.

 

5.  Option Price.  (a) The price or prices per share for shares of Common Stock
of Family Dollar Stores, Inc. to be sold pursuant to an option shall be such as
shall be fixed by the Committee, but not less in any case than 100 percent of
the fair market value per share for such stock on the date of the granting of
the option, subject to adjustment as provided in Article 10 hereof.

 

For the purpose hereof, the term “fair market value” per share shall mean the
mean between the average high bid and low asked prices quoted by the National
Quotations Bureau Inc. for the over-the-counter market on the date of the grant
of such option or, if no bid and asked prices are quoted on such day, then on
the next preceding day on which there were such quotations, or if such stock is
listed on a national securities exchange, then the average of the highest price
and the lowest price at which the Common Stock shall have been sold regular way
on the national securities exchange on the date of the grant of such option or,
if no sales occur on such day, then on the next preceding day on which there
were such sales of Common Stock or, if any time the Common Stock shall not be
quoted by the National Quotations Bureau Inc. for the over-the-counter market
and the Common Stock shall not be listed on any national securities exchange,
the Committee shall determine the fair value on the basis of available prices
for such stock or in such manner as the Board may deem reasonable.

 

(b)  For the purposes of Articles 5 and 6 hereof, the date of the granting of an
option under the Plan shall be the date fixed by the Committee as the date for
such option for the employee who is to be the recipient thereof.

 

6.               Period of Option and Certain Limitations on Right to Exercise.

 

Options will be exercisable over the Option Period, which, in the case of each
option, shall be a period of not more than five years from the date of the grant
of such option, as follows:

 

(i)  at any time during the third year of the Option Period the optionee may
purchase up to 40 percent of the total number of shares to which his option
relates (adjusted, if a fraction of a share would otherwise result thereby, to
the nearest full number of shares);

 

2

--------------------------------------------------------------------------------


 

(ii)  at any time during the Option Period after the end of the third year the
optionee may purchase on a cumulative basis up to 70 percent of the total number
of shares to which his option relates (adjusted, if a fraction of a share would
otherwise result thereby, to the nearest full number of shares); and

 

(iii)  at any time during the Option Period after the end of the fourth year the
optionee may purchase on a cumulative basis up to 100 percent of the total
number of shares to which his option relates; provided, however, that except as
provided in Articles 8 and 9 hereof, no option may be exercised unless the
optionee is then in the employ of the Company and shall have been continuously
so employed since the date of the grant of his option.  Absence on leave
approved by the Committee shall not be considered an interruption of employment
for any purpose of the Plan.  Family Dollar Stores, Inc. may, if it or its
counsel shall deem it necessary or desirable for any reason, require the
optionee (or the purchaser acting under Article 9 hereof) to represent in
writing to Family Dollar Stores, Inc. at the time of the exercise of such option
that it is his then intention to acquire the shares of Common Stock as to which
his option is then being exercised for investment and not with a view to the
distribution thereof.

 

7.  Non-Transferability of Option.  No option granted under the Plan to an
employee shall be transferable by him otherwise than by will or by the laws of
descent and distribution, and such option shall be exercisable, during his
lifetime, only by him or by his guardian or legal representative.

 

8.  Termination of Employment.  If an optionee shall cease to be employed by the
Company for any reason (other than death or discharge for cause), he may, but
only within three months after the date he ceases to be an employee of the
Company (and in no event after the expiration of the Option Period), exercise
his option to the extent that he was entitled to exercise it at the date of such
cessation.  The Plan shall not confer upon any optionee any right with respect
to continuation of employment by the Company, nor shall it interfere in any way
with his right or the Company’s right to terminate his employment at any time. 
Notwithstanding any of the provisions hereinabove set forth, in the event that
any optionee shall be discharged for cause, he shall forthwith forfeit all
rights under any options granted to him under the Plan.  “Cause” shall be deemed
to include, but not be limited to, dishonesty, the proved commission of crime,
disclosure of the Company’s affairs to competitors or other unfaithfulness to
the interests of the Company, continued absence except on account of the illness
or disability, or gross insubordination.

 

9.  Death of Optionee.  If an optionee dies while in the employ of the Company,
or within three months after the date he ceases to be an employee of the Company
(other than by reason of discharge for cause), the option theretofore granted to
him shall be exercisable by the estate of the optionee, or by a person who
acquired the right to exercise such option by bequest or inheritance or by
reason of the death of the optionee, but only within a period of fifteen
calendar months next succeeding such death (and in no event after expiration of
the Option Period), and then only if and to the extent that he was entitled to
exercise it at the date of his death, except as the number of shares may be
adjusted in accordance with the provisions of Article 10 hereof.

 

3

--------------------------------------------------------------------------------


 

10.             Stock Adjustments.

 

(a)  In the event of a recapitalization, stock split, reverse stock split, stock
dividend, reclassification, or merger, consolidation, or reorganization in which
the Company is the surviving corporation, or any other change in the corporate
structure or Common Stock of the Company, the Committee shall make such
adjustments, if any, proportionate to such change, as it may deem appropriate in
the number of shares authorized by the Plan, in the number of shares covered by
the options granted, and in the option price.

 

(b)  In the event of dissolution or liquidation of the Company, or a
reorganization, merger or consolidation of the Company with one or more
corporations in which the Company is not the surviving corporation, or a sale of
substantially all the property or more than eighty percent (80%) of the then
outstanding stock of the Company to another corporation, the Plan shall
terminate and any option heretofore granted pursuant to the Plan shall terminate
unless provision be made in writing in connection with such transaction for the
continuance of the Plan and/or for the assumption of options theretofore
granted, or the substitution for such options of new options covering the stock
of a successor employer corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices, in which
event the Plan and options theretofore granted shall continue in the manner and
under the terms so provided.

 

(c)  Adjustments under Article 10 hereof shall be made by the Committee whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive.  No fractional shares of Common Stock
shall be issued pursuant to any such adjustment, and any fraction resulting from
any such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share or unit.

 

11.  Administration of the Plan.  The Plan shall be administered by the
Committee.  The Committee shall consist of two or more members of the Board who
are appointed to the Committee by the Board, and each of whom is an “outside
director” as such term is defined in Section 162(m) of the Internal Revenue Code
and any regulations thereunder.  If any member of the Committee does not meet
the qualifications for an “outside director,” then that member shall be replaced
with another director meeting such qualifications such that the Committee shall
always be comprised of at least two persons meeting such qualifications.  The
Committee is authorized to establish such rules and regulations for the proper
administration of the Plan as it may deem advisable and not inconsistent with
the provisions of the Plan.  All questions arising under the Plan or under any
rule or regulation with respect to the Plan adopted by the Committee, whether
such questions involve an interpretation of the Plan or otherwise, shall be
decided by the Committee.

 

12.  Payment for Shares.  Payment for shares purchased shall be made in full at
the time of the exercise of the option.  No loan or advance shall be made by the
Company for the purpose of financing, in whole or in part, the purchase of
optioned shares.  An optionee or his legal representatives shall have none of
the rights of a stockholder with respect to shares subject to option until such
shares shall be issued upon exercise of the option.

 

13.  Amendment and Termination of Plan.

 

(a)  The Board may at any time suspend or terminate the Plan.  The Board may
also at any time amend or revise the terms of the Plan or any option to be
granted thereunder, provided that no such amendment or revision shall affect the
determination of officers and directors to participate in the Plan or of the
timing, pricing and amount of a grant, all of which determinations and
amendments and revisions thereof shall be made by the Committee, and provided
further that, without stockholder approval, no such amendment or revision shall:

 

 

4

--------------------------------------------------------------------------------


 

 

(i)  materially increase the benefits accruing to employees under the Plan; or

 

(ii)  increase the number of shares subject to the Plan (except as permitted
under the provisions of Article 10 hereof); or

 

(iii)  materially modify the requirements as to eligibility for participation in
the Plan.

 

(b)  No amendment, suspension or termination of the Plan shall, without the
consent of the optionee, alter or impair any rights or obligations under any
option theretofore granted under the Plan.

 

14.  Compliance with Law and Other Conditions.  No shares shall be issued
pursuant to the exercise of any option granted under the Plan prior to
compliance by Family Dollar Stores, Inc. to the satisfaction of its counsel with
any applicable laws.

 

15.  Withholding of Taxes.  Each optionee who exercises an option shall agree
that no later than the date of such exercise or receipt of shares pursuant
thereto he will pay to the Company, or make arrangements satisfactory to the
Committee regarding payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the transfer to him of such
shares of Common Stock.

 

16.  Approval by Stockholders.  The Plan shall become effective December 1,
1988, subject to approval thereof by vote (in person or by proxy) of the holders
of a majority of all outstanding shares of Common Stock of Family Dollar Stores,
Inc. entitled to vote at the annual meeting of stockholders on January 19, 1989,
called to take action thereon.

 

5

--------------------------------------------------------------------------------